ORDER
PER CURIAM.
Ellen E. Buchanan (Appellant) appeals from the judgment of the trial court granting summary judgment in favor of Dr. William C. Phelps (Respondent). Appellant argues the trial court erred in granting summary judgment because: (1) Respondent has the burden of proving due execution of the will by a preponderance of the evidence; and (2) two contradictory accounts of essential facts existed regarding decedent’s testamentary capacity.
We have reviewed the briefs of the parties and the record on appeal. Upon de novo review, we find no genuine issue of material fact or error of law. An opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).1

. Respondent’s motion to dismiss the appeal on the basis of Appellant’s failure to comply with Rule 84.04 is denied.